Citation Nr: 0105898	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  94-334 73	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to May 21, 1997, 
for the grant of a total disability rating based on service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In a procedural matter, the Board notes that this appeal 
ensued following a March 1994 rating decision which increased 
the veteran's disability rating for PTSD from 10 percent to 
30 percent, effective from April 6, 1993.  The veteran 
disagreed with the effective date for this award in his 
timely filed notice of disagreement (NOD).  The NOD also 
expressed his desire to file a claim for TDIU.  In August 
1994, a statement of the case (SOC) as to the earlier 
effective date (EED) issue was issued.  In May 1995, the RO 
denied his claim for TDIU.  The record does not reflect that 
he appealed this decision.  Following a personal hearing in 
February 1995, a supplemental statement of the case (SSOC) 
was issued in July 1995 as to the EED issue.  Also issued at 
this time was a letter informing him of his appellate rights, 
including the requirement that an appeal be received by the 
RO within 60 days from date of letter or within a one-year 
period from the adverse rating decision notification.  The 
record before the Board does not contain a substantive appeal 
with respect to the issue of entitlement to an EED for the 
award of a 30 percent rating for PTSD.  Thus, the Board does 
not presently have jurisdiction over that issue.  See 
38 C.F.R. §§ 19.26, 20.200, 20.202, 20.302 (2000).  

The record does contain an October 1995 statement by the 
veteran requesting an increased rating for his PTSD.  While 
the RO denied this claim in rating decisions in March and 
December 1996, an increased rating of 50 percent, effective 
from July 1, 1997, was ultimately granted in a March 1998 
rating decision.  Although this also represents a grant of 
benefits, the United States Court of Appeals (Court) has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 
VA's Schedule for Rating Disabilities (Schedule), provides 
further bases for an increased evaluation, this appeal 
continues. 

Service connection is in effect for PTSD, rated as 50 percent 
disabling; residuals of a shell fragment wound of the left 
arm, rated as 20 percent disabling; osteoarthritis of the 
left elbow and wrist, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; and left ulnar 
neuropathy, rated as 10 percent disabling.  A combined 
disability rating of 70 percent is in effect.  


FINDINGS OF FACT

1.  Manifestations of the veteran's PTSD include sleep 
disturbance, intrusive thoughts of Vietnam, hypervigilance, 
acute exaggerated startle response, and anger; clinical 
findings show a restricted affect, sad mood, and anxiety.  

2.  The veteran filed a claim for TDIU benefits in March 
1994; this claim was denied by a May 1995 rating action, and 
he was notified thereof in a May 1995 letter from the RO.  

3.  He filed an application to reopen the claim of 
entitlement to TDIU benefits in March 1997; entitlement to 
TDIU was granted by rating action in June 1998, effective May 
21, 1997.  

4.  The record does not show communication from the appellant 
between May 1995 and March 1997 that might demonstrate an 
earlier date of receipt.  


CONCLUSIONS OF LAW

1.  The veteran's PTSD is not more than 50 percent disabling.  
38 U.S.C.A. § 1155, (West 1991); 38 C.F.R. Part 4, to include 
§§ 4.7, 4.10 and Diagnostic Code (DC) 9411 (1996 and 2000).  

2.  The criteria for an effective date earlier than May 21, 
1997, for a TDIU are not met.  38 C.F.R. §§ 3.104(a), 3.400 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Recently enacted law provides that upon receipt of a complete 
or substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___(2000) (to be codified at 38 U.S.C. 
§ 5103A)

Further, the law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identified to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1)  The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to active 
military, naval, or air service that are 
held or maintained by a governmental 
entity.  

(2)  Records of relevant medical 
treatment or examination of the claimant 
at Department health-care facilities or 
at the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.  

(3)  Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:  

(a)  Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.  

(b)  The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___(2000) (to be codified at 38 U.S.C. 
5107)

In this case, the Board concludes that the requirements of 
the Veterans Claims Assistance Act of 2000 have been met.  
Multiple examinations have been provided and medical 
treatment records have been requested or obtained.  The 
veteran has been notified that he is ultimately responsible 
for obtaining records.  No further evidence clearly relevant 
to the issue on appeal has been identified, and there is no 
current outstanding request for assistance in obtaining 
additional information.  

Factual Background

The record reflects that the veteran has the Purple Heart for 
a gunshot wound of the arm.  Postservice records show that he 
was admitted to the PTSD program from April 1989 until July 
1989 with good results.  On VA psychiatric examination in 
August 1989, the veteran indicated that the frequency of 
nightmares and intrusive thoughts had decreased since the 
program.  He was described as emotionally under control.  He 
had had feelings of hopelessness for a long time but since 
participation in the program, he felt much better about his 
future.  The diagnosis was chronic PTSD, manifested by 
intrusive thoughts, nightmares, guilt feelings, startle 
reactions, and depression.  

In a February 1990 rating action, service connection for PTSD 
was established and a temporary total rating (TTR) from April 
5, 1989, was assigned, until August 1, 1989, when a 10 
percent rating was awarded.  

Subsequently dated VA treatment records from 1992 and 1993 
show that the veteran was treated for PTSD on April 6, 1993.  
He reported increasing depression over his wife's cancer 
diagnosis and feelings of increased anger about situations at 
work.  He was seen again on April 7, 1993, and April 23, 
1993, for his PTSD.  

On VA psychiatric examination in October 1993, the veteran 
said that he terminated his employment at a counseling center 
due to his inability to control his feelings of anger and 
inappropriate feelings regarding substance abusing teenagers.  
He complained of sleep disturbance and reported anxiety and 
depression.  He reported continued treatment at a VA 
facility.  On examination, he showed increased startle 
response.  He had flashbacks and audio and sensory 
hallucinations of combat.  His global assessment of 
functioning (GAF) score was 55.  The diagnosis was PTSD.  

In a March 1994 rating decision, the veteran's disability 
rating for PTSD was increased to 30 percent, effective April 
6, 1993.  

The veteran filed a claim for TDIU benefits in March 1994; 
this claim was denied by a May 1995 rating action, and he was 
notified thereof in a May 1995 letter from the RO.  

At a personal hearing in February 1995, the veteran presented 
testimony regarding his claim for an EED for the grant of 30 
percent for PTSD.  As explained earlier, this issue is no 
longer on appeal.  Submitted at the hearing were VA records 
from 1989 through 1993 showing treatment for psychiatric 
symptomatology as early as May 1990 when it was noted that 
the veteran was a recovering alcoholic with a history of 
depression.  In October 1990, it was noted a medical 
evaluation was being conducted due to his history of drug and 
alcohol abuse.  The report reflects that the veteran had a 
life-long history of depression related to some childhood 
experiences.  In May 1990, he was referred for psychological 
testing which showed dependent and passive dependent traits.  
Additional psychological treatment was not indicated until he 
was seen on April 6, 1993.  (This report was summarized 
above.)

In October 1995, the veteran requested reexamination of his 
service-connected PTSD.  He also filed a claim for service 
connection for arthritis of the left arm.  Records added to 
the claims file in support of his claims included VA 
treatment records from May-October 1995.  

The veteran failed to report for examinations scheduled in 
February and September 1996, and his claim for an increased 
evaluation for PTSD was denied in March 1996 and December 
1996, respectively.  

A statement was received by the veteran on March 18, 1997, in 
which he requested to reopen his claims for an increased 
rating for PTSD and for TDIU.  

He submitted a decision from the Social Security 
Administration (SSA) which reflects that he had been found to 
be totally disabled since June 10, 1993, from a combination 
of PTSD, alcohol and drug abuse, in remission, and a mixed 
personality disorder.  The SSA decision notes that when the 
veteran was examined on a consultative basis in October 1994, 
his PTSD was found to of mild to moderate severity while his 
mixed personality disorder was described as severe.  

Another statement by the veteran was received on May 21, 
1997.  At that time, the veteran stated that his PTSD had 
worsened. He again expressed his desire to establish service 
connection for arthritis.  

Records added to the claims file dated from January-July 1997 
show that the veteran continued to be treated for his PTSD 
manifestations.  He was hospitalized from April 29, 1997, 
through June 24, 1997.  The hospitalization summary indicates 
that the veteran was easily angered in the past year, 
experienced sleep disturbance, flashbacks, isolated himself 
from others, and suffered from depression.  His condition 
improved with the aid of medication, and it was noted that he 
slept better at time of discharge.  He also reported 
improvements in concentration and memory.  

Upon VA psychiatric examination on June 11, 1997, the 
veteran's GAF score was listed as 38.  To this examiner, he 
appeared to be unemployable because of his PTSD.  

On VA general medical examination on June 13, 1997, the 
veteran's service-connected left forearm gunshot wound 
residuals included chronic paresthesia, bone loss, and muscle 
wasting.  X-rays of the left hand and wrist reflected 
degenerative changes.  Possible degenerative changes in the 
left elbow were also reported.  Bilateral hearing loss was 
also diagnosed.  The examiner did not feel that any of these 
factors made the veteran unemployable.  

An August 1997 rating action resulted in a TTR for the 
veteran's PTSD from April 29, 1997, to July 1, 1997, followed 
by reinstatement of the 30 percent disability rating.  The 20 
percent rating in effect for the veteran's gunshot wound 
residuals of the left arm was continued as was the 10 percent 
rating in effect for left ulnar neuropathy.  Service 
connection for tinnitus was granted and a 10 percent rating 
was assigned.  The issues of an increased rating for PTSD and 
service connection for arthritis as secondary to the gunshot 
wound were deferred.  

Upon VA psychiatric examination in November 1997, it was 
noted that the veteran was taking medication which had 
improved his ability to sleep and reduced his nightmares.  He 
still experienced intrusive thoughts of Vietnam with 
occasional flashbacks.  He had loving feelings toward members 
of his family.  He was socially isolated, had only two close 
friends, and continued to become angry easily.  He had no 
interest in doing anything.  He was divorced from his sixth 
wife.  On examination, he was described as alert and in good 
hygiene and grooming.  He communicated fairly well verbally, 
and was coherent, relevant, and goal-directed.  He denied any 
hallucinations or delusions.  His affect was restricted to a 
sad mood.  Thought content was appropriate.  He admitted to 
passive suicidal thinking, and he denied any homicidal 
ideations.  He was oriented to time, place, person and 
significant events.  His retention was good and counting and 
calculation were rapidly and accurately done.  He was able to 
name the presidents in reverse order.  
Similarities/differences responses were good, and he had an 
abstract interpretation of the proverbs.  His insight, 
judgment, and impulse control were intact.  The examiner 
opined that he was capable of managing his funds in his own 
best interests.  Psychological testing revealed severe 
depression.  His GAF score was 50.  The examiner opined that 
the veteran presented serious impairment in social and 
occupational functioning.  

A VA orthopedic examination in November 1997 showed X-ray 
findings of osteoarthritis of the left wrist and elbow.  

In a March 1998 rating action, the veteran's disability 
rating for PTSD was increased to 50 percent, effective July 
1, 1997.  

In an April 1998 statement, a VA physician opined that it was 
more probable than not that left elbow and wrist 
osteoarthritis were the result of inservice gunshot wound 
trauma.  

In rating action of June 1998, service connection for 
osteoarthritis of the left elbow and wrist was granted and a 
20 percent rating was assigned.  TDIU benefits were granted, 
effective May 21, 1997.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

In this case, service connection is in effect for a 
psychiatric disorder, and a 50 percent evaluation has been 
assigned pursuant to DC 9411.  However, the Code of Federal 
Regulations was amended, effective November 7, 1996, by 
establishing new rating criteria for mental disorders.  When 
regulations concerning entitlement to a higher evaluation are 
changed during the pendency of an appeal, the veteran is 
entitled to a decision on the claim under the criteria most 
favorable thereto.  Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); West v. Brown, 7 Vet. App. 
70, 76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  
The VA's General Counsel provided additional guidance with 
respect to this matter in March 1997.  The General Counsel 
held that questions regarding whether the amendments to the 
rating schedule for mental disorders were more beneficial to 
claimants than the previously existing provisions would be 
resolved in individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 
1997).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In VAOGCPREC 9-93, the General 
Counsel held that the term "definite" should be construed 
to mean distinct, unambiguous and moderately large in degree, 
more than moderate but less than large.

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 0, 10, 30, 50, 70 and 
100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

A GAF of 40 (actually the range of scores from 31 to 40) is 
for "[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical obscure, or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work, child frequently beats up younger children, is 
defiant at home, and is failing at school).  "  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).

Analysis

The medical evidence in this case clearly indicates that the 
veteran's most significant medical problem is his service 
connected PTSD.  This is the chief factor in his current 
level of functioning.  Manifestations of PTSD noted on the 
recent VA examination were anxiety, depression, sleep 
disturbances, and war-related nightmares.  The Board finds 
that the RO correctly determined that the veteran's current 
service connected psychiatric disability most closely met the 
50 percent evaluation under the new regulations.  The 
criteria for that evaluation include: occupational and social 
impairment with reduced reliability and productivity due to: 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships, which the veteran manifests.  The record shows 
that the veteran continues to have relationships with others, 
although they are somewhat limited and,  essentially, he does 
not care to do anything.  However, the current medical 
findings do not indicate the presence, due to service 
connected PTSD, of suicidal ideation, near-continuous panic 
or depression affecting the ability to function 
independently, impaired impulse control, neglect of personal 
appearance and hygiene, and inability to establish and 
maintain effective relationships, which are contemplated for 
a 70 percent evaluation.  38 C.F.R. Part 4, Code 9411 (2000).

Considering the veteran's current disability under the 
regulations in effect at the time the veteran's claim for 
increase was filed, the Board notes that the recent 
examination findings show considerable impairment of social 
and industrial impairment due to his service connected 
psychiatric disorder.  However, the severe level of 
impairment due solely to his service-connected psychiatric 
disorder, necessary for a 70 percent evaluation, has not been 
demonstrated.  As noted above, the veteran is able to 
maintain a significant relationships with a few select 
people, and he is alert and oriented and capable of managing 
his funds in his own best interests.  Nor is the veteran 
entitled to a 100 percent evaluation:  The record has not 
shown that the veteran demonstrated gross repudiation of 
reality, was virtually isolated in the community, or that he 
exhibits profound retreat from mature behavior in almost all 
daily activities.  Moreover, gross impairment of thought 
processes, persistent hallucinations or delusions, grossly 
inappropriate behavior or persistent danger of harming self 
or others is not shown. 

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 50 
percent under either the old or the new regulations governing 
the rating of his psychiatric disorder.  38 C.F.R. Part 4, 
Code 9411 (1996 & 2000).  The preponderance of the evidence 
is against the claim.  There is no equipoise between the 
positive and negative evidence in this case, therefore no 
reasonable doubt issue is raised.  38 C.F.R. § 3.102 (2000).

An Earlier Effective Date for TDIU 

By May 1995 rating decision, the RO denied the appellant's 
claim of entitlement to TDIU.  The RO informed him of the 
determination by letter that same month.  Decisions of the RO 
are final if an appellant does not appeal such determination 
within one year.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a), 20.302(a).  The veteran did not appeal the 1995 
denial within the one-year period.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a), (i); 38 C.F.R. § 3.400, 
(h)(2), (q), (r).  See Link v. West, 12 Vet. App. 39 (1998) 
(effective date of a reopened claim is fixed in accordance 
with the facts but is not earlier than the date of receipt of 
the claim).  "Date of receipt" means "the date on which a 
claim, information or evidence was received in [VA]".  38 
C.F.R. § 3.1(r). See 38 C.F.R. § 3.108, 3.153, 3.201.  See 
also Wells v. Derwinski, 3 Vet. App. 307 (1992).

For increases, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  For increases in disability compensation, the 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from the 
date, otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o) (2000).  

The record shows that the veteran submitted a statement and 
SSA records on March 18, 1997, seeking to reopen his claim.  
It is the veteran's primary contention that his award of a 
TDIU should be made effective as early as June 1993 as the 
SSA found him to be unemployed at that time.  As indicated 
earlier, however, the SSA documents reflect that while he was 
found to be unemployable as early as June 1993, their opinion 
was based not only on service-connected PTSD manifestations, 
but also nonservice-connected mixed personality disorder.  
The SSA report reflects that his PTSD was described by a 
consultant as mild to moderate in severity while his 
nonservice-connected personality disorder was severe.  This 
indicates that while he was unemployable, it was not due to 
his service-connected disorders alone.  Moreover, it is noted 
that the veteran did not have a pending claim open since 1993 
as the 1995 denial of a TDIU was final.  Therefore, the 
assignment of an earlier effective date could never by 
earlier than the date of the reopened claim as related above.  
38 C.F.R. § 3.400.  

Evidence was not received showing unemployability until after 
the veteran filed to reopen his claim in March 1997.  Records 
in the one-year period prior to the filing of a reopened 
claim in March 1997 reflect that the veteran failed to show 
for scheduled examinations.  Thus, the clinical findings fail 
to establish that the veteran was unemployable due to his 
service-connected disabilities in the one-year period prior 
to his filing a claim.  

In the June 1998 rating decision granting his claim for a 
TDIU, the RO assigned an effective date of May 21, 1997, a 
date on which the veteran submitted a statement indicating 
that his PTSD had worsened.  

As explained above, the laws and regulations preclude the 
assignment of a TDIU prior to the receipt of the reopened 
claim in March 1997.  The Board is not sure why the RO chose 
to award a TDIU from the date of the veteran's statement on 
May 21, 1997.  In doing so, the Board point outs that by 
rating action in August 1997, the RO awarded a TTR pursuant 
to the provisions of 38 C.F.R. § 4.29 (2000) based on the 
veteran's hospitalization beginning in April 1997.  This was 
effective through June 30, 1997.  Thus, the fact that the RO 
assigned May 21, 1997 as the effective date of the award of a 
TDIU means that this award overlapped the assignment of a 
TTR.  The Board acknowledges that the veteran was 
hospitalized by the VA from April to June 1997 and received 
treatment for PTSD.  It is significant to point out, however, 
that his condition improved during the hospitalization.  This 
hospital report does not provide a basis on which it could be 
concluded that the veteran was unemployable due to his 
service-connected disabilities at that time.  In any event, 
there is no basis in the record for the assignment of an 
effective date for an award of a TDIU prior to May 21, 1997..


ORDER

A rating in excess of 50 percent for PTSD is not warranted.  

An effective date earlier than May 21, 1997 for a TDIU is 
denied.  



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

